Case 5:11-cr-00146-SMH-MLH Document 842 Filed 07/23/20 Page 1 of 6 PageID #: 3972



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

  UNITED STATES OF AMERICA                         CRIMINAL ACTION NO. 11-00146-18

  VERSUS                                           JUDGE S. MAURICE HICKS, JR.

  STEVEN PEREZ                                     MAGISTRATE JUDGE HORNSBY

                                  MEMORANDUM ORDER

         Before the Court is a pro se letter motion seeking compassionate release in light

  of the COVID-19 pandemic (Record Document 836) filed by Defendant Steven Perez

  (“Perez”). Perez’s pro se motion was filed on June 15, 2020. The Federal Public

  Defender’s Office notified the Court on June 22, 2020 that its office would not be enrolling

  on behalf of Perez. Appointment of counsel is not required in this instance under the

  Criminal Justice Act. See U.S. v. Whitebird, 55 F.3d 1007 (5th Cir. 1995). The Court has

  also reviewed the record and declines to use its discretionary power to appoint counsel

  in this matter. Therefore, Perez’s request for appointment of counsel (Record Document

  841) is denied.

         Due to the COVID-19 pandemic and health conditions such as hypertension and

  pre-diabetes, Perez requests compassionate release. See Record Document 836. Perez

  also states that he has suffered from numerous upper-respiratory illnesses in the past

  years, including pneumonia. See id. The Government has responded in opposition to

  Perez’s motion. See Record Document 104.

         On January 5, 2012, Perez pled guilty to one count of conspiracy to advertise child

  pornography, in violation of 18 U.S.C. § 2251(d)(1)( & (e). See Record Documents 396

  & 397. On August 14, 2012, Perez was sentenced to 235 months of imprisonment. See
Case 5:11-cr-00146-SMH-MLH Document 842 Filed 07/23/20 Page 2 of 6 PageID #: 3973



  Record Documents 599 & 600. Perez is currently incarcerated at FCI Hazelton in West

  Virginia.

         A judgment of conviction, including a sentence of imprisonment, “constitutes a final

  judgment and may not be modified by a district court except in limited circumstances.”

  Dillon v. United States, 560 U.S. 817, 824, 130 S.Ct. 2683, 2690 (2010). Title 18, United

  States Code, Section 3582(c) provides that the court “may not modify a term of

  imprisonment once it has been imposed,” except in three circumstances:

         (1)    upon a motion by the Bureau of Prisons or the defendant for
                reduction of sentence under 18 U.S.C. § 3582(c)(1)(A);

         (2)    “to the extent otherwise expressly permitted by statute or by Rule 35
                of the Federal Rules of Criminal Procedure,” 18 U.S.C. §
                3582(c)(1)(B); or

         (3)    where the defendant was sentenced based on a retroactively
                lowered sentencing range, 18 U.S.C. § 3582(c)(2).

  In this case, Perez moves to reduce his sentence under 18 U.S.C. § 3582(c)(1)(A). Under

  this section, the Court may reduce a sentence “if it finds that extraordinary and compelling

  reasons warrant such a reduction” and “that such a reduction is consistent with applicable

  policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

         Prior to 2018 only the Director of the BOP could file Section 3582(c)(1)(A) motions,

  also known as compassionate release motions. In 2018, Congress passed and President

  Trump signed the First Step Act, which among other actions, amended the

  compassionate release process. Under the First Step Act, Section 3852(c)(1)(A) now

  allows prisoners to directly petition courts for compassionate release. However, before

  filing compassionate release motions, prisoners must exhaust their administrative

  remedies in one of two ways:



                                         Page 2 of 6
Case 5:11-cr-00146-SMH-MLH Document 842 Filed 07/23/20 Page 3 of 6 PageID #: 3974



         (1)    prisoners may file a motion with the court after fully exhausting all
                administrative rights to appeal the BOP's decision not to file a motion
                for compassionate release, or

         (2)    prisoners may file a motion with the court after requesting release
                and there has been “the lapse of 30 days from the receipt of such
                request by the warden of the defendant’s facility, whichever is
                earlier.”

  18 U.S.C. § 3852(c)(1)(A). The administrative exhaustion provision of the First Step Act

  is set out in mandatory terms. It permits a court the authority to reduce a defendant’s

  sentence only “upon motion of the defendant after the defendant has fully exhausted all

  administrative rights to appeal . . . or the lapse of 30 days from the receipt of such a

  request by the warden of the defendant’s facility.” Id. The statute sets forth no exceptions

  to this mandatory statutory exhaustion requirement.

         Here, Perez has not made a showing that he has exhausted her administrative

  remedies within the BOP. In his motion, Perez does not allege that he sought relief from

  the BOP prior to the filing of his motion. See Record Document 836. In a more recent

  filing, Perez asks for additional time to “respond and brief so [he] may include documents

  previously omitted from [his] earlier pro se motion,” including “proof of seeking release

  through BOP channels and denial by the warden.” Record Document 841 at 1. In its

  opposition, the Government argues that the Court must dismiss Perez’s motion until

  Perez seeks release from BOP and such request is denied or, alternatively, thirty days

  have lapsed following Perez’s request with BOP. See Record Document 840 at 5.

         While the Court is well aware of the effects of the COVID-19 pandemic and the risk

  at all BOP facilities, Section 3852(c)(1)(A) does not provide this Court with the equitable

  authority to excuse Perez’s failure to offer proof that he exhausted his administrative

  remedies or to waive the 30-day waiting period. Accordingly, the Court does not have

                                         Page 3 of 6
Case 5:11-cr-00146-SMH-MLH Document 842 Filed 07/23/20 Page 4 of 6 PageID #: 3975



  authority at this time to grant the relief Perez requests. See, generally, Ross v. Blake, ---

  U.S. ---, 136 S.Ct. 1850, 1856–57 (2016) (reviewing the Prisoner Litigation Reform Act

  and explaining that “mandatory [statutory] language means a court may not excuse a

  failure to exhaust”; This is because “a statutory exhaustion provision stands on a different

  footing. There, Congress sets the rules—and courts have a role in creating exceptions

  only if Congress wants them to. For that reason, mandatory exhaustion statutes . . .

  establish mandatory exhaustion regimes, foreclosing judicial discretion.”); but see

  Valentine v. Collier, No. 20-20207, 2020 WL 1934431, at *8 (5th Cir. Apr. 22, 2020)

  (Judge Higginson, concurring). 1




  1   In his concurring opinion, Judge Higginson stated:

                    Second, our reasoning on PLRA’s exhaustion requirement does not
           foreclose federal prisoners from seeking relief under the First Step Act’s
           provisions for compassionate release. See 18 U.S.C. § 3582(c)(1)(A)(i).
           Though that statute contains its own administrative exhaustion requirement,
           several courts have concluded that this requirement is not absolute and that
           it can be waived by the government or by the court, therefore justifying an
           exception in the unique circumstances of the COVID-19 pandemic. See,
           e.g., United States v. Russo, No. 16-cr-441 (LJL), 2020 WL 1862294, at *4–
           5 (S.D.N.Y. Apr. 14, 2020) (holding that, “[d]espite the mandatory nature of
           [the statute’s] exhaustion requirement,” the exhaustion bar is “not
           jurisdictional” and can therefore be waived); United States v. Smith, No. 12
           Cr. 133 (JFK), 2020 WL 1849748, at *2–3 (S.D.N.Y. Apr. 13, 2020) (citing
           cases); see also Vigna, 2020 WL 1900495, at *5–6 (identifying the
           difficulties of the First Step Act exhaustion question while ultimately
           deferring a ruling until the petitioner exhausted his remedies); but see
           United States v. Raia, 954 F.3d 594, –––– (3d Cir. 2020); United States v.
           Clark, No. 17-85-SDD-RLB, 2020 WL 1557397, at *3 (M.D. La. Apr. 1,
           2020).

  Valentine, 2020 WL 1934431, at *8. This concurrence does not persuade this Court to
  change its analysis that exhaustion is mandatory and cannot be waived.



                                           Page 4 of 6
Case 5:11-cr-00146-SMH-MLH Document 842 Filed 07/23/20 Page 5 of 6 PageID #: 3976



        The Court shares Perez’s concerns about the effect of the COVID-19 outbreak in

  BOP facilities. However, those concerns are not being ignored by the BOP or this Court.

  Section 12003(b)(2) of the Coronavirus Aid, Relief, and Economic Security Act (“CARES

  Act”), Pub. L. No. 116-136, “expand[s] the cohort of inmates who can be considered for

  home release.” Pursuant to that provision of the CARES Act, on April 3, 2020, United

  States Attorney General William Barr issued a memorandum instructing the BOP to

  maximize transfer to home confinement “all appropriate inmates held at FCI Oakdale, FCI

  Danbury, FCI Elkton, and similarly situated BOP facilities where COVID-19 is materially

  affecting operations.” See Memorandum from Attorney General William Barr to Director

  of Bureau of Prisons, Increasing Use of Home Confinement at Institutions Most Affected

  by COVID-19 (April 3, 2020), available at https://www.justice.gov/file/ 1266661/download

  (last visited 4/20/2020). The BOP is actively executing the mandate to immediately

  review all inmates who have COVID-19 risk factors. This Court believes the BOP is

  uniquely situated to perform such reviews in the first instance to determine if some type

  of release, removal, or furlough is appropriate. The better judgment in this instance is to

  allow the BOP’s established process a chance to work.          Thus, Perez’s motion for

  compassionate release is DENIED WITHOUT PREJUDICE. 2

        Accordingly, for the foregoing reasons,

        IT IS ORDERED that Perez’s letter motion seeking compassionate release

  (Record Document 836) be and is hereby DENIED WITHOUT PREJUDICE at this time,



  2 In Record Document 841, Perez asks for additional time and/or a hardship extension to
  further brief his motion. This request is denied as moot, as Perez’s motion is denied
  without prejudice and he may re-urge his motion at any time to establish that his request
  for compassionate release was denied by BOP or, alternatively, thirty days have lapsed
  following his request for compassionate release with BOP.
                                         Page 5 of 6
Case 5:11-cr-00146-SMH-MLH Document 842 Filed 07/23/20 Page 6 of 6 PageID #: 3977



  subject to re-urging if Perez offers evidence that he exhausted administrative remedies

  within the BOP as set forth in Section 3852(c)(1)(A).

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 23rd day of July, 2020.




                                         Page 6 of 6
